Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms. Natalie Lee on 3/9/22.
Examiner’s Amendment to claims:
Cancel claims 10-13.
In claim 1, line 4, delete “wherein the protease comprising amino acid substitutions” and substitute therefor --- amino acid substitutions which occur: ----
In claim 14, line 2, after “ to claim 1”, delete “; wherein the agent is” and substitute therefor --- and ----.
In claim 19, line 3, after “NO:1:, insert ---, which  ----.
In claim 25, at the end of line 3, delete “, wherein the protease comprises amino acid substitutions” and substitute therefor ---- amino acid substitutions which occur ----.

The following is an examiner’s statement of reasons for allowance: 
Claims 1-6, 8-9, 14, 17-20, 23, and 25 are directed to a protease comprising an amino acid sequence having at least 85% sequence identity with the amino acid sequence given in SEQ ID NO:1 over its entire length and having in each case based on the numbering according to SEQ ID NO:1, amino acid substitutions which occur :

 (b) at one or more positions corresponding to positions 29, 48, 101, 130, 131, 133, 144, 224, and  252,  in each case based on the numbering according to SEQ ID NO: 1 and compositions comprising said protease variants.
Claimed protease variants are free of prior art. Further, the prior art fails to suggest such specifically claimed protease variants. Hence said protease variants are also non-obvious.
Since said protease variants are both novel and non-obvious, compositions comprising said products are also novel and non-obvious.
Claims  1-6, 8-9, 14, 17-20, 23, and 25 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM MONSHIPOURI whose telephone number is (571)272-0932. The examiner can normally be reached full-flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 






/MARYAM MONSHIPOURI/Primary Examiner, Art Unit 1656